DETAILED ACTION
Allowable Subject Matter
Claims 1, 3-22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to show or reasonably teach in combination the claimed elements of:

Regarding to Claim 1, the applicant claimed “A hybrid propulsion system comprising:
a heat engine configured to drive a heat engine shaft;
an electric motor configured to drive a motor shaft;
a transmission system connected to receive rotational input power from each of the heat engine shaft and the motor shaft and to convert the rotation input power to output power;
a first lubrication/coolant system connected for circulating a first lubricant/coolant fluid through the heat engine;
a second lubricant/coolant system in fluid isolation from the first lubrication/coolant system, wherein the second lubricant/coolant system is connected for circulating a second lubricant/coolant fluid through the electric motor;
a turbine gearbox connecting between the heat engine and a shaft for rotation of a compressor and a turbine at a rotational speed different from that of the heat engine; and
a pressure pump operatively connected to be powered by the turbine gearbox, wherein the pressure pump is connected in a coolant line of the first lubrication/coolant system between a sump tank and the heat engine for driving flow of the first lubricant/coolant from the sump tank to the heat engine.”

The underlined limitations are shown in Fig. 2, and at least supported by PG-Pub, US20200277075 A1, Paragraphs 22-27.  In Fig. 2, the gearbox Part 118 connects with compressor Part 124, turbine Part 122, heat engine Part 102 and pressure pump Part 136.  Part 136 used to provide coolant circuit of Part 102, and due to Part 118, there is a rotational speed difference between Part 102 and the combination of Part 124 and Part 122.

Based on the teachings of the specification and the claimed language, the examiner considered Waltner (US2017/0225794 A1) in view of Frainet (US2012/0199313 A1) would fail to teach all the limitations of Claim 1 since the references fail to teach at least a pressure pump, a compressor, a turbine and a gearbox connects the heat engine, the pressure pump, the compressor and the turbine.

The examiner also considered Kley (US2012/0023939 A1) since the reference teaches a transmission system connect an engine and a combination of turbine and compressor (Kley, Fig. 1, the transmission system is located between Part 14 and Part 7.  Paragraph 25 teaches the operation).  However, the reference fail to teach the limitation “a turbine gearbox connecting between the heat engine and a shaft for rotation of a compressor and a turbine at a rotational speed different from that of the heat engine” and “a pressure pump operatively connected to be powered by the turbine gearbox” (Paragraph 35 only teaches the pressure pumps of the system can be operated by gear units, but fails to teach the pressure pumps connect with the transmission system).  Therefore, the reference fails to teach or be used a secondary to teach all the limitations of Claim 1.

The examiner also considered Jones (US2016/0376021 A1) since the reference teaches a gearbox is located between a compressor and an engine, and further control both parts with different rotational speed (Jones, Paragraph 30, Fig. 1).  However, the reference fail to teach “a pressure pump operatively connected to be powered by the turbine gearbox” and the examiner considered the teachings of Jones would not be able to apply to Waltner or Frainet since in Jones, the motor is used to control the turbine system (Jones, Paragraph 68), which is a different structure when comparing the claimed invention or Waltner.  Therefore, the reference fails to teach or be used a secondary to teach all the limitations of Claim 1.

The examiner further considered other references, but the references would fail to show or reasonably teach all the limitations of Claim 1.  Therefore, Claim 1 is allowed.

Claim 16 is allowed because of the same reasons of Claim 1, and Claims 3-15, 17-22 are allowed because the claims ultimately depend from allowable independent claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/YI-KAI WANG/Examiner, Art Unit 3747